Citation Nr: 0300680	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  98-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for human 
immunodeficiency virus (HIV)-related illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1982 to April 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board remanded the case in May 1999 for additional 
development of the evidence.  

By decision dated in May 2000, the Board denied the 
veteran's claim of service connection for HIV related 
illness.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2000, 
the Court granted a Joint Motion for Remand, vacating the 
May 2000 Board decision.

The Board remanded the case in February 2001 for 
additional development of the evidence.  


FINDING OF FACT

There is no competent medical evidence, without resorting 
to speculation, showing that HIV-related illness had its 
onset during active service.


CONCLUSION OF LAW

HIV-related illness was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to 
assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at 
issue.

The veteran's claim for service connection for HIV-related 
illness was received in November 1997.  The application is 
substantially complete and there is no issue as to 
provision of a form or instructions for applying for the 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The Court has held 
that both the statute and the regulation clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The veteran contends that he was notified in 1984 or 1985 
that testing of blood donated in a blood drive was 
positive for HIV.  He has indicated that he does not have 
a copy of the letter informing him of the positive blood 
test and he cannot recall whether the testing was 
conducted by civilian or military personnel.  The 
veteran's service medical records and service personnel 
records have been obtained.  The veteran submitted copies 
of private medical records dated from January 1996 to May 
1999.  Copies of records of the Social Security 
Administration have been submitted.  The RO has obtained 
the veteran's VA outpatient and hospital records dated 
from January 1994 to June 1999.  

In February 2001, the Board remanded the case for 
additional development of the evidence, to include an 
additional attempt to obtain evidence pertaining to the 
alleged positive blood test in service.  In November 2001, 
the NPRC indicated that no additional medical records 
pertaining to the veteran's service were found.  By letter 
dated in September 2001, the RO notified the veteran of 
the VCAA.  The RO advised the veteran that it would assist 
in obtaining all relevant evidence in the custody of a 
federal department or agency, including VA medical 
records, Vet Center records, service medical records, 
Social Security Administration records, or evidence from 
other federal agencies.  The veteran was further advised 
that the RO would assist in obtaining private medical 
records and lay or other evidence.  He was advised that 
the RO had requested service medical records and 
information from Fort Hood.  In October 2001, the veteran 
submitted a release form indicating that he had not filed 
a compensation claim at the time of separation and that he 
did not know whether it was a military or civilian blood 
drive.  In October 2002, the veteran indicated that he had 
no additional evidence to present or identify.  The 
veteran has not identified any additional medical records 
that have not been obtained which are pertinent to his 
claim.  VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the 
claim and what evidence he must provide and what VA will 
obtain or request on his behalf.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  As noted above, the RO has 
obtained the veteran's service medical records and VA 
treatment records.  The veteran has submitted copies of 
private treatment records and Social Security 
Administration records.  The veteran has not identified 
any additional service medical records or VA and private 
treatment records with regard to his claim.  There is no 
reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
Supp. 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded VA 
examinations in December 1997 and September 1999.

On appellate review, there are no areas in which further 
development is needed.  The veteran was informed of the 
provisions of the VCAA and of the implementing regulations 
in the September 2002 SSOC.  The requirements of the law 
and regulations have been substantially met and the Board 
may proceed to consider the merits of the appeal. 



II.  Service connection for HIV-related illness

The veteran seeks service connection for HIV-related 
illness which he asserts had its onset during service as 
evidenced by a positive blood test done as part of blood 
donation in service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

Under 38 C.F.R. § 3.303(b), service connection may be 
awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; 
or (2) a disease manifests itself during service (or 
during the presumptive period), but is not identified 
until later, and there is a showing of continuity of 
related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The service medical records show that in January 1985 the 
veteran was noted to have bilateral anterior 
lymphadenopathy without tenderness.  The examiner 
diagnosed upper respiratory infection [URI]-probably 
viral.  In May 1985 the veteran was treated for complaints 
of a sore throat, swollen tonsils, and vomiting.  The 
examiner noted tonsillar hypertrophy and anterior and 
posterior cervical adenopathy.  The  assessment was rule 
out mononucleosis versus early strep throat versus viral 
pharyngitis.  The veteran was seen again the next day.  
The diagnosis was probable viral pharyngitis and resolving 
mild volume contraction.  The veteran was examined again 
one day later and the diagnosis was upper respiratory 
infection.  In October 1985, the veteran was examined for 
complaints of a sore throat of two weeks duration.  He 
denied any other ailments.  The examiner noted enlargement 
of the lymph nodes on the medial aspect of the veteran's 
neck.  The diagnosis was sore throat.  In April 1986 the 
veteran stated that he did not desire a separation 
examination.  No examination was conducted.

Post service, in September 1989, the veteran attempted to 
enlist in the Army Reserve.  At the enlistment 
examination, the veteran tested positive for HIV.

A June 1993 VA hospital summary shows that the veteran was 
admitted with a chief complaint of increasing shortness of 
breath over the previous three weeks.  He reported that, 
two months prior to admission, he had been treated by a 
local physician in McComb, Mississippi, for an upper 
respiratory infection, which had resolved without 
complications. He stated that, over the three weeks prior 
to admission, he experienced the onset and gradual 
worsening of shortness of breath and dyspnea on exertion.  
He stated that he had had a subjective fever and a non-
productive cough but no chills, night sweats, weight loss, 
or change in bowel habits.  He denied tuberculosis 
exposure, intravenous drug use, or homosexual activity.  
He stated that he had actively engaged prostitutes while 
stationed in Germany.  He reported also a negative HIV 
test in 1983, although an annotation on the copy of the 
hospitalization report notes, "(?) no test in 1983."  On 
examination, the veteran reported also a white, flaky rash 
on his right leg two weeks previously and some 
odynophagia, mainly when food bolus reached his stomach.  
The veteran was diagnosed with presumptive Pneumocystis 
carinii pneumonia, acquired immunodeficiency syndrome 
(AIDS), and oral candidiasis.

VA medical records dated from June 1994 to June 1999 show 
treatment and include diagnoses of AIDS.  January and 
April 1995 hospital summaries showed that the veteran 
reported to have been diagnosed with AIDS in June 1993.  
In October 1995, he reported that he had been HIV positive 
for eight to ten years.  An October 1998 outpatient record 
shows that he reported being diagnosed as HIV positive in 
1987.

Private medical records, from the Family Practice Clinic 
in Osyka, Mississippi, show treatment of the veteran from 
January 1996 to May 1999 for various conditions including 
HIV.

On his November 1997 original claim, the veteran indicated 
that he was determined to be HIV positive in November 
1992.  He noted also, "Army = 1985= [Fort] Hood, Texas."

On VA examination in December 1997, the veteran reported 
that he had been diagnosed as HIV positive in the 1980s, 
although he could not recall when in the 1980s.  The 
diagnosis was HIV/AIDS.           

In his January 1998 notice of disagreement, the veteran 
stated, apparently in error, that in late 1994 or early 
1995, while stationed at Fort Hood, Texas, he had received 
a letter directing him to report to the CDC at that base.  
He stated that he was questioned, given a follow-up blood 
test, and advised to use a condom during any sexual 
contact.  He stated that the person who informed him of 
this was a Colonel [redacted].

In his April 1998 substantive appeal, the veteran stated 
that, while he was stationed at Fort Hood, Texas, he had 
participated in a blood drive.  He asserted that he later 
received a letter from the CDC at Fort Hood, which 
explained that he had tested positive for the HIV virus.  
He indicated that he was given an appointment to be re-
tested and that he went to Building 201 at Fort Hood.  He 
stated that a Colonel [redacted]had advised him to use a 
condom during sexual activity.  He conceded that he was 
unsure when this had occurred but that he had been 
stationed at Fort Hood from 1984 to 1986.  He stated that 
his subsequent medical treatment in service consisted only 
of treatment for one episode of dehydration.  He stated 
that he had been placed on bed rest but not hospitalized 
for that illness.

In a July 1999 statement, the veteran made that same 
factual statement as he did in April 1998 but indicated, 
again apparently in error, that these events occurred 
between 1994 and 1995, when he was stationed at Fort Hood.  
He also stated that he had received treatment at the VA 
facility in Jackson, Mississippi, after being diagnosed 
with AIDS.  He also provided records from the Family 
Practice Clinic, where he received that treatment.

A note in the claims folder dated in August 1999 indicates 
that 26 pages were copied from the veteran's Social 
Security Administration file.  The pages consist of a 
February 1997 notice of continuing disability and 
associated documents, VA medical records, and the 
disability report completed in September 1993.

In September 1999 the veteran's claim was referred for a 
VA HIV-related illness examination.  The examiner and a VA 
infectious disease physician reviewed the veteran's claims 
folder, which included his service medical records, and 
his medical chart.  The doctors noted that in 1984 and 
1985 the veteran had been treated several times for 
complaints of a sore throat and cervical adenopathy.  The 
infectious disease physician stated that "it was 
consistent with, but not necessarily diagnostic of, an 
acute HIV infection to manifest itself with recurrent sore 
throat and cervical adenopathy."  He added that "[w]ithout 
serological studies it would be impossible, without pure 
speculation, to state whether this was or was not the 
early manifestation of the [veteran's] HIV illness."  The 
physicians noted that no test documenting the presence or 
absence of HIV illness during the veteran's active service 
was found.

The infectious disease physician added that the 
symptomatic manifestation of the veteran's illness during 
the mid-1990s was consistent with infection of the veteran 
with HIV in the mid-1980s because the usual manifestation 
of symptomatic HIV is approximately ten years after 
infection.  The physician reiterated, however, that it was 
impossible to state with medical certainty that the 
veteran was infected with HIV during his time in service.

After a full review of the record, including the 
statements of the veteran, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for HIV-related illness.  The service 
medical records are negative for findings or diagnosis of 
HIV during the period of active service from June 1982 to 
April 1986.  Although the veteran has asserted that he was 
advised that a blood test done in 1984 or 1985 was 
positive for HIV, there is no competent medical evidence 
to support that contention.  Attempts to obtain evidence 
of the claimed positive blood test have been unsuccessful.  
The veteran's lay recollection of a physician's comments 
to him is not probative medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The post service medical evidence shows that the first 
evidence that the veteran was HIV positive was in October 
1989, when he was disqualified from service in the Army 
Reserve.  The first diagnosis of AIDS was in June 1993.  
None of the postservice medical records show a medical 
nexus between the current HIV-related illness and the 
veteran's active service.  Although the October 1995 VA 
hospitalization report indicates in the appellant's 
medical history that the veteran had been HIV positive for 
eight to ten years, which could place the appellant's HIV 
positive status within his period of service, mere 
transcription of lay history is not "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406 (1995).  As 
such, this medical evidence has no probative value.  

The Board has considered the veteran's contentions that 
his HIV-related illness was incurred in service.  However, 
the veteran is not competent to render such an opinion.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, his statements and history about first 
diagnosis of HIV-related illness have not been consistent 
through the years.

The evidence includes the September 1999 opinion of VA 
physicians which noted that the treatment of the veteran 
for sore throats and cervical adenopathy in service was 
consistent with acute HIV infection.  It was concluded, 
however, that they were unable to state whether this was 
or was not the early manifestation of his HIV illness.  It 
was stated that without serological studies, of which 
there are none, any opinion offered would be based on pure 
speculation.  It is a basic principle in the adjudication 
of service connection claims that a finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2002).  
See also Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between the veteran's inservice radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that 
it was probable that the veteran's lung cancer was related 
to service radiation exposure); Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time 
as a prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of 
death claim); Winsett v. West, 11 Vet. App. 420, 424 
(1998) (physician's opinion in cause of death case that 
list of conditions submitted by appellant might be related 
to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related 
condition may have contributed to his ultimate demise too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause of death claim); Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion 
that "renal insufficiency may have been a contributing 
factor in [veteran's] overall medical condition" too 
speculative to constitute new and material evidence to 
reopen cause of death claim); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (on claim to reopen a service 
connection claim, statement from physician about 
possibility of link between chest trauma and restrictive 
lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence"); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some 
symptoms of multiple sclerosis for many years prior to the 
date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest 
a possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

Although the physicians stated that the fact that the 
symptomatic manifestation of his illness began in the mid- 
1990s was consistent with him having incurred HIV 
infection approximately ten years previously during his 
military service, the physicians added that it would be 
impossible to state with medical certainty that the 
appellant was infected with HIV during his time in 
service.  The Board finds that this opinion is highly 
probative because it is based on a full review of the 
record by the physicians rendering the opinion.  As noted 
above, the veteran is not competent to render a medical 
opinion regarding the claimed disability and there is no 
other competent medical opinion of record linking the 
current HIV-related illness to the veteran's service.  The 
only probative medical evidence of record regarding the 
claim is the VA medical opinion.  As such, there is no 
competent medical evidence, absent a resort to 
speculation, to support the veteran's assertions that HIV-
related illness had its onset during service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection 
for HIV-related illness.  The Board has found that the 
veteran's lay assertions have no probative value and that 
the evidence as whole does not support his claim.  The 
Board has not merely relied on an absence of medical 
evidence to deny veteran's claim, but weighed all the 
evidence, both lay and medical and provided reasons for 
its findings with regard to the evidence.  See Rowell v. 
Principi, 4 Vet. App. 9 (1993).  As the preponderance of 
the evidence is against the claim, the benefit-of-the-
doubt doctrine is inapplicable; the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for HIV-related illness 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

